Name: COMMISSION REGULATION (EC) No 568/96 of 29 March 1996 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 403/96 can be met
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  means of agricultural production;  trade;  EU finance
 Date Published: nan

 30 . 3 . 96 EN Official Journal of the European Communities No L 80/47 COMMISSION REGULATION (EC) No 568/96 of 29 March 1996 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 403/96 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 403/96 of 5 March 1996 introducing additional management measures for imports of certain bovine animals for the first half of 1996 ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (3) of Regulation (EC) No 403/96 provides for the quantities reserved to customary im ­ porters to be assigned in proportion to their imports during 1993 , 1994 and 1995; Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (3) is to be made in proportion to the quantities applied for, whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION: Article 1 Every application for an import licence for live animals of the bovine species not exceeding 80 kilograms shall be granted to the following extent: (a) for importers covered by (a) in Article 2 (3) of Regula ­ tion (EC) No 403/96, 4,1207 % of the quantity imported in 1993 , 1994 and 1995; (b) for importers covered by (b) in Article 2 (3) of Regula ­ tion (EC) No 403/96, 0,1711 % of the quantity applied for. Article 2 This Regulation shall enter into force on 1 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 55, 6 . 3 . 1996, p. 9.